PER CURIAM.
The return of the respondents to the rule nisi herein shows that said respondents have dismissed the appeal lately pending in the District Court of Appeal, First District, wherein Herbert Joseph Henry is appellant and the State of Florida is appellee, and are no longer purporting to exercise any jurisdiction in said cause. Upon consideration of said return, it is
Ordered that the rule nisi in prohibition heretofore issued herein be and the same is hereby discharged.
It is so ordered.-
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.